DETAILED ACTION
This office action is in response to the above identified application filed on March 25, 2020. The application contains claims 1-20. 
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 25, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0044]: the description of computing weighting factor 2 (w2) as quoted below is inconsistent with the corresponding equation 720 in Fig. 7. The equation only changes the form of weighting factor 1 (w1) by applying a logarithm function. It neither applies the term frequency over the L1 norm nor computes a set of inverse term frequencies as described in the underlined portion below.
“At step 645, the process computes weighting factor 2 (w2) based on w1 and matching historical word frequencies using equation 720 shown in Figure 7. The results are stored in temp store 640. In this step, the process applies the term frequency over the L1 norm using weighting factor 2. In short, weighting factor w2 computes the inverse term frequency based on the partitioned set defined by the previously-classified documents of each available class.”

Claim Objections
Claims 3, 4, 10, 11, 17, and 18 are objected to because of the following informalities:
Claims 3, 10, and 17 each recite the limitation “computing a second one of the at least one weighting factor by applying a term frequency over the normalized set of word frequencies to compute a set of inverse term frequencies of the normalized set of word frequencies”. This recitation of computing a second weighting factor is inconsistent with equation 720 in Fig. 7, which this limitation is based on per paragraph [0044] of the specification. The equation only changes the form of weighting factor 1 (w1) by applying a logarithm function. It neither applies the term frequency over the normalized set of word frequencies nor computes a set of inverse term frequencies of the normalized set of word frequencies as recited in the claims. 
Claims 4, 11, and 18 each recite the limitation “computing a third one of the at least one weighting factor by multiplying the set of inverse term frequencies by an inverse document frequency corresponding to …”. This recitation of computing a third weighting factor is inconsistent with equation 730 in Fig. 7, which this limitation is based on per paragraph [0045] of the specification. The third weighting factor is computed based on the second weighting factor, which is supposed to have produced the set of inverse term frequencies. But as discussed above, claims 3, 10, and 17 do not compute a set of inverse term frequencies. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 15 each recite the limitation "the unlabeled classifier" in lines 10, 13, and 12, respectively. There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 1, 8, and 15 are indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 2-7, 9-14, and 16-20 are also rejected for inheriting the deficiency from their corresponding independent claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuda et al. (US 20030037073 A1).

With regard to claim 1,
Tokuda teaches
a method implemented by an information handling system that includes a memory and a processor (Abstract: a method for automatic document classification. [0004]: implemented in an information retrieval system. “a memory and a processor” are included in all computers), the method comprising: 
calculating at least one weighting factor based on analyzing an unlabeled document against a set of word frequencies corresponding to a set of labeled documents ([0011]; [0063]-[0074]: term frequencies in Table 1 correspond to “a set of word frequencies”, documents T1-T8 that belong to four clusters C1-C4 correspond to “a set of labeled documents”, and classifying documents to clusters corresponds to labeling documents. Fig. 2; [0061]-[0062]; [0074]: normalize term frequencies in document vectors for both the document to be classified and the documents already classified to clusters, wherein the document to be classified corresponds to “an unlabeled document”. [0023]-[0025]: the normalization is based on a local weighting of the term in the document indicating the significance of the term in the document and a global weight of all the documents indicating the importance of the term in representing the documents, wherein the global weight, which is based on analyzing the document to be classified against the term frequencies of the documents already classified, corresponds to “at least one weighting factor”); 
computing an a posteriori classification probability of the unlabeled document based on the at least one weighting factor (Fig. 2, step 214; [0062]; [0075]-[0081]: calculate the Bayesian posteriori probability P(DI|x) for the document to be classified based on the normalized document vectors, wherein the Bayesian posteriori probability P(DI|x) is an example of “an a posteriori classification probability”); 
creating an inferred classifier based on the a posteriori classification probability (Fig. 2, step 220; [0062]: select the cluster having a largest P(DI|x) as the candidate cluster, wherein selecting a candidate cluster corresponds to “creating an inferred classifier”); and 
classifying the unlabeled classifier using the inferred classifier ([0011]-[0012]: classify the document to be classified into the cluster having a highest probability. As discussed in the 112(b) section, “the unlabeled classifier” is indefinite. For purposes of compact prosecution, it is interpreted to mean “the unlabeled document”).

With regard to claim 2,
Tokuda teaches
the method of claim 1 further comprising: 
prior to the calculating of the at least one weighting factor (Fig. 2, step 200; [0061]; [0051]: normalizing term frequencies occurs after document vectors containing term frequencies have been set up): 
for each one of the set of labeled documents ([0063]-[0074]: T1-T8 correspond to “the set of labeled documents”): 
organizing a set of words in the labeled document into a set of unique terms ([0051]; [0074]: Table 1, left most column shows “a set of unique terms”); and 
generating a vector from the set of unique terms comprising an amount of occurrences of each of the set of unique terms ([0061]: generate a document vector from the set of terms. [0074]: Table 1, each of the columns T1-T8 corresponds to the frequency of occurrences of each term in a respective document of T1-T8); and 
computing the set of word frequencies based on combining each of the generated vectors of each one of the set of labeled documents, wherein each one of the generated vectors comprises the amount of occurrences of each of the set of unique terms in a same order ([0074]: Table 1 shows a document matrix that is the result of “combining each of the generated vectors of each one of the set of labeled documents” T1-T8, wherein setting up the document matrix, which consolidates frequencies of occurrences for all terms in all documents, corresponds to “computing the set of word frequencies …”, and the occurrences and unique terms being arranged “in a same order” among documents T1-T8 is shown in the matrix of Table 1).

With regard to claim 7,
Tokuda teaches
the method of claim 1 further comprising: 
updating the set of word frequencies based on the computed a posteriori classification probability of the unlabeled document (Fig. 2; [0062]; [0011]-[0012]; [0005]: once the unlabeled document is classified to a cluster based on a largest P(DI|x), it becomes part of the preclassified documents that will be based on to classify new documents, i.e., machine learning. During a new round of classification process as shown in Fig. 2, the set of word frequencies will be updated with the unlabeled document’s term frequencies).

With regard to claim 8,
Tokuda teaches
an information handling system (Abstract: a method for automatic document classification. [0004]: implemented in an information retrieval system) comprising: 
one or more processors (all computers include one or more processors); 
a memory coupled to at least one of the processors (all computers include a memory couple to at least one of the processors); 
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: 
calculating at least one weighting factor based on analyzing an unlabeled document against a set of word frequencies corresponding to a set of labeled documents ([0011]; [0063]-[0074]: term frequencies in Table 1 correspond to “a set of word frequencies”, documents T1-T8 that belong to four clusters C1-C4 correspond to “a set of labeled documents”, and classifying documents to clusters corresponds to labeling documents. Fig. 2; [0061]-[0062]; [0074]: normalize term frequencies in document vectors for both the document to be classified and the documents already classified to clusters, wherein the document to be classified corresponds to “an unlabeled document”. [0023]-[0025]: the normalization is based on a local weighting of the term in the document indicating the significance of the term in the document and a global weight of all the documents indicating the importance of the term in representing the documents, wherein the global weight, which is based on analyzing the document to be classified against the term frequencies of the documents already classified, corresponds to “at least one weighting factor”); 
computing an a posteriori classification probability of the unlabeled document based on the at least one weighting factor (Fig. 2, step 214; [0062]; [0075]-[0081]: calculate the Bayesian posteriori probability P(DI|x) for the document to be classified based on the normalized document vectors, wherein the Bayesian posteriori probability P(DI|x) is an example of “an a posteriori classification probability”); 
creating an inferred classifier based on the a posteriori classification probability (Fig. 2, step 220; [0062]: select the cluster having a largest P(DI|x) as the candidate cluster, wherein selecting a candidate cluster corresponds to “creating an inferred classifier”); and 
classifying the unlabeled classifier using the inferred classifier ([0011]-[0012]: classify the document to be classified into the cluster having a highest probability. As discussed in the 112(b) section, “the unlabeled classifier” is indefinite. For purposes of compact prosecution, it is interpreted to mean “the unlabeled document”).

With regard to claim 9,
Tokuda teaches
the information handling system of claim 8 wherein the processors perform additional actions comprising: 
prior to the calculating of the at least one weighting factor (Fig. 2, step 200; [0061]; [0051]: normalizing term frequencies occurs after document vectors containing term frequencies have been set up): 
for each one of the set of labeled documents ([0063]-[0074]: T1-T8 correspond to “the set of labeled documents”): 
organizing a set of words in the labeled document into a set of unique terms ([0051]; [0074]: Table 1, left most column shows “a set of unique terms”); and 
generating a vector from the set of unique terms comprising an amount of occurrences of each of the set of unique terms ([0061]: generate a document vector from the set of terms. [0074]: Table 1, each of the columns T1-T8 corresponds to the frequency of occurrences of each term in a respective document of T1-T8); and 
computing the set of word frequencies based on combining each of the generated vectors of each one of the set of labeled documents, wherein each one of the generated vectors comprises the amount of occurrences of each of the set of unique terms in a same order ([0074]: Table 1 shows a document matrix that is the result of “combining each of the generated vectors of each one of the set of labeled documents” T1-T8, wherein setting up the document matrix, which consolidates frequencies of occurrences for all terms in all documents, corresponds to “computing the set of word frequencies …”, and the occurrences and unique terms being arranged “in a same order” among documents T1-T8 is shown in the matrix of Table 1).

With regard to claim 14,
Tokuda teaches
the information handling system of claim 8 wherein the processors perform additional actions comprising: 
updating the set of word frequencies based on the computed a posteriori classification probability of the unlabeled document (Fig. 2; [0062]; [0011]-[0012]; [0005]: once the unlabeled document is classified to a cluster based on a largest P(DI|x), it becomes part of the preclassified documents that will be based on to classify new documents, i.e., machine learning. During a new round of classification process as shown in Fig. 2, the set of word frequencies will be updated with the unlabeled document’s term frequencies).

With regard to claim 15,
Tokuda teaches
a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system ([0004]: implemented in an information retrieval system), causes the information handling system to perform actions comprising: 
calculating at least one weighting factor based on analyzing an unlabeled document against a set of word frequencies corresponding to a set of labeled documents ([0011]; [0063]-[0074]: term frequencies in Table 1 correspond to “a set of word frequencies”, documents T1-T8 that belong to four clusters C1-C4 correspond to “a set of labeled documents”, and classifying documents to clusters corresponds to labeling documents. Fig. 2; [0061]-[0062]; [0074]: normalize term frequencies in document vectors for both the document to be classified and the documents already classified to clusters, wherein the document to be classified corresponds to “an unlabeled document”. [0023]-[0025]: the normalization is based on a local weighting of the term in the document indicating the significance of the term in the document and a global weight of all the documents indicating the importance of the term in representing the documents, wherein the global weight, which is based on analyzing the document to be classified against the term frequencies of the documents already classified, corresponds to “at least one weighting factor”); 
computing an a posteriori classification probability of the unlabeled document based on the at least one weighting factor (Fig. 2, step 214; [0062]; [0075]-[0081]: calculate the Bayesian posteriori probability P(DI|x) for the document to be classified based on the normalized document vectors, wherein the Bayesian posteriori probability P(DI|x) is an example of “an a posteriori classification probability”); 
creating an inferred classifier based on the a posteriori classification probability (Fig. 2, step 220; [0062]: select the cluster having a largest P(DI|x) as the candidate cluster, wherein selecting a candidate cluster corresponds to “creating an inferred classifier”); and 
classifying the unlabeled classifier using the inferred classifier ([0011]-[0012]: classify the document to be classified into the cluster having a highest probability. As discussed in the 112(b) section, “the unlabeled classifier” is indefinite. For purposes of compact prosecution, it is interpreted to mean “the unlabeled document”).

With regard to claim 16,
Tokuda teaches
the computer program product of claim 15 wherein the information handling system performs further actions comprising: 
prior to the calculating of the at least one weighting factor (Fig. 2, step 200; [0061]; [0051]: normalizing term frequencies occurs after document vectors containing term frequencies have been set up): 
for each one of the set of labeled documents ([0063]-[0074]: T1-T8 correspond to “the set of labeled documents”): 
organizing a set of words in the labeled document into a set of unique terms ([0051]; [0074]: Table 1, left most column shows “a set of unique terms”); and 
generating a vector from the set of unique terms comprising an amount of occurrences of each of the set of unique terms ([0061]: generate a document vector from the set of terms. [0074]: Table 1, each of the columns T1-T8 corresponds to the frequency of occurrences of each term in a respective document of T1-T8); and 
computing the set of word frequencies based on combining each of the generated vectors of each one of the set of labeled documents, wherein each one of the generated vectors comprises the amount of occurrences of each of the set of unique terms in a same order ([0074]: Table 1 shows a document matrix that is the result of “combining each of the generated vectors of each one of the set of labeled documents” T1-T8, wherein setting up the document matrix, which consolidates frequencies of occurrences for all terms in all documents, corresponds to “computing the set of word frequencies …”, and the occurrences and unique terms being arranged “in a same order” among documents T1-T8 is shown in the matrix of Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 20030037073 A1), in view of Cooper (US 20140136542 A1).

With regard to claim 3,
	As discussed in claim 1, Tokuda teaches all the limitations therein.
Tokuda further teaches
the method of claim 1 further comprising:
determining a set of unique terms included in the unlabeled document ([0051]; [0013]-[0017]: the differential document vector that captures the differences in word usage between the document and a cluster's centroid vector indicates the unlabeled document shares the same set of unique terms as the preclassified documents T1-T8); 
computing a set of word frequencies of the set of unique terms in the unlabeled document ([0075]: the footnote of Table 2 shows the document vector for the new document N that includes word frequencies for each of the unique terms shown in the matrix for the preclassified documents T1-T8); 
computing a first one of the at least one weighting factor that normalizes the set of word frequencies of the set of unique terms ([0075]: the footnote of Table 2 shows a normalized form of the document vector for the new document N, wherein 0.0577350269 is an example of “a first one of the at least one weighting factor”); 
Tokuda does not explicitly further teach
computing a second one of the at least one weighting factor by applying a term frequency over the normalized set of word frequencies to compute a set of inverse term frequencies of the normalized set of word frequencies.
Cooper teaches
computing a second one of the at least one weighting factor by applying a term frequency over the normalized set of word frequencies to compute a set of inverse term frequencies of the normalized set of word frequencies ([0036]-[0039]: in a variant TF-IDF, measure term frequency as the frequency of appearance of terms within a given category of documents and the document frequency component as the frequency of the same term throughout all documents of every category to compute an inverse term frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuda to incorporate the teachings of Cooper to compute as a second one of the at least one weighting factor a set of inverse term frequencies of the normalized set of word frequencies. Doing so would apply TFIDF to an entire category instead of an individual document to in general supply terms of importance for that category. These terms can be used as labels Cooper ([0039]).

With regard to claim 4,
	As discussed in claim 3, Tokuda and Cooper teach all the limitations therein.
Cooper further teaches
the method of claim 3 further comprising: 
computing a third one of the at least one weighting factor by multiplying the set of inverse term frequencies by an inverse document frequency corresponding to a partitioned set of labeled documents included in the set of labeled documents of each one of a set of available classes ([0015]; [0040]-[0042]: a variant of TFIDF selects labels for categories based upon author frequency-inverse document frequency criteria and creates clusters within each category based upon the labels, wherein "multiplying" is inherently taught by the fact that it is a variant of TFIDF because TFIDF multiplies IDF to TF to normalize term frequencies, clusters corresponds to “a partitioned set of labeled documents”, and categories corresponds to “a set of available classes”); and 
computing a fourth one of the at least one weighting factor based on an inverse document frequency transformation corresponding to the set of labeled documents ([0043]-[0048]: when the variant TFIDF is applied within the context of document categories recursively so as to create a hierarchy of document clusters, the above discussed inverse document frequency changes radically at every repeat, wherein the changes correspond to “transformation”. In the alternative, calculating the logarithm of an inverse document frequency that is being widely used in calculating TFIDF reads on “transformation” as well).

With regard to claim 5,
Tokuda and Cooper teach all the limitations therein.
Tokuda further teaches
the method of claim 4 further comprising: 
computing a plurality of a posteriori classification probabilities based on the first weighting factor, the second weighting factor, the third weighting factor, and the fourth weighting factor, wherein each one of the plurality of a posteriori classification probabilities corresponds to one of a plurality of probabilities that the unlabeled document belongs to a corresponding one of a plurality of classes ([0081]: rows P(x|DI), P(x|DE), and P(DI|x) in Table 6 show “a plurality of a posteriori classification probabilities”, wherein each probability corresponds to a likelihood that the new document N belongs to a corresponding cluster. For example, the last row P(DI|x) contains four Bayesian posteriori probabilities each for kI=kE=1 and kI=kE=3, and the probability that the new document N belongs to cluster C2 is 0.064959115 as shown in the column kI=kE=1 and N-C2. As the posteriori probabilities have all been calculated based on normalized term frequencies, and the four weighting factors that are used to normalize term frequencies are taught by the combination of Tokuda and Cooper, all the limitations are taught by the combination of references).

With regard to claim 6,
	As discussed in claim 5, Tokuda and Cooper teach all the limitations therein.
Tokuda further teaches
the method of claim 5 further comprising: 
computing a maximum a posteriori probability from the plurality of a posteriori classification probabilities by applying an exponential function to the plurality of a posteriori classification probabilities ([0053], equation (3); [0056], equation (4); [0059], equation (5): compute the plurality of a posteriori classification probabilities, wherein equation (3) and equation (4) apply an exponential function. [0081]: the last row P(DI|x) in Table 6 contains four Bayesian posteriori probabilities each for kI=kE=1 and kI=kE=3, and a maximum a posteriori probability 0.064959115 is shown in the column kI=kE=1 and N-C2); and 
creating the inferred classifier based on the computed maximum a posteriori probability (Fig. 2, step 220; [0062]: select the cluster having a largest P(DI|x) as the candidate cluster, wherein selecting a candidate cluster corresponds to “creating the inferred classifier”).

With regard to claim 10,
	As discussed in claim 8, Tokuda teaches all the limitations therein.
Tokuda further teaches
the information handling system of claim 8 wherein the processors perform additional actions comprising:
determining a set of unique terms included in the unlabeled document ([0051]; [0013]-[0017]: the differential document vector that captures the differences in word usage between the document and a cluster's centroid vector indicates the unlabeled document shares the same set of unique terms as the preclassified documents T1-T8); 
computing a set of word frequencies of the set of unique terms in the unlabeled document ([0075]: the footnote of Table 2 shows the document vector for the new document N that includes word frequencies for each of the unique terms shown in the matrix for the preclassified documents T1-T8); 
computing a first one of the at least one weighting factor that normalizes the set of word frequencies of the set of unique terms ([0075]: the footnote of Table 2 shows a normalized form of the document vector for the new document N, wherein 0.0577350269 is an example of “a first one of the at least one weighting factor”); 
Tokuda does not explicitly further teach

Cooper teaches
computing a second one of the at least one weighting factor by applying a term frequency over the normalized set of word frequencies to compute a set of inverse term frequencies of the normalized set of word frequencies ([0036]-[0039]: in a variant TF-IDF, measure term frequency as the frequency of appearance of terms within a given category of documents and the document frequency component as the frequency of the same term throughout all documents of every category to compute an inverse term frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuda to incorporate the teachings of Cooper to compute as a second one of the at least one weighting factor a set of inverse term frequencies of the normalized set of word frequencies. Doing so would apply TFIDF to an entire category instead of an individual document to in general supply terms of importance for that category. These terms can be used as labels for the category, describing as they do important aspects of the category, which differentiate it from the corpus of documents as a whole as taught by Cooper ([0039]).

With regard to claim 11,
	As discussed in claim 10, Tokuda and Cooper teach all the limitations therein.
Cooper further teaches
the information handling system of claim 10 wherein the processors perform additional actions comprising: 
computing a third one of the at least one weighting factor by multiplying the set of inverse term frequencies by an inverse document frequency corresponding to a partitioned set of labeled documents included in the set of labeled documents of each one of a set of available classes ([0015]; [0040]-[0042]: a variant of TFIDF selects labels for categories based upon author frequency-inverse document frequency criteria and creates clusters within each category based upon the labels, wherein "multiplying" is inherently taught by the fact that it is a variant of TFIDF because TFIDF multiplies IDF to TF to normalize term frequencies, clusters corresponds to “a partitioned set of labeled documents”, and categories corresponds to “a set of available classes”); and 
computing a fourth one of the at least one weighting factor based on an inverse document frequency transformation corresponding to the set of labeled documents ([0043]-[0048]: when the variant TFIDF is applied within the context of document categories recursively so as to create a hierarchy of document clusters, the above discussed inverse document frequency changes radically at every repeat, wherein the changes correspond to “transformation”. In the alternative, calculating the logarithm of an inverse document frequency that is being widely used in calculating TFIDF reads on “transformation” as well).

With regard to claim 12,
	As discussed in claim 11, Tokuda and Cooper teach all the limitations therein.
Tokuda further teaches
the information handling system of claim 11 wherein the processors perform additional actions comprising: 
computing a plurality of a posteriori classification probabilities based on the first weighting factor, the second weighting factor, the third weighting factor, and the fourth weighting factor, wherein each one of the plurality of a posteriori classification probabilities corresponds to one of a plurality of probabilities that the unlabeled document belongs to a corresponding one of a plurality of classes ([0081]: rows P(x|DI), P(x|DE), and P(DI|x) in Table 6 show “a plurality of a posteriori classification probabilities”, wherein each probability corresponds to a likelihood that the new document N belongs to a corresponding cluster. For example, the last row P(DI|x) contains four Bayesian posteriori probabilities each for kI=kE=1 and kI=kE=3, and the probability that the new document N belongs to cluster C2 is 0.064959115 as shown in the column kI=kE=1 and N-C2. As the posteriori probabilities have all been calculated based on normalized term frequencies, and the four weighting factors that are used to normalize term frequencies are taught by the combination of Tokuda and Cooper, all the limitations are taught by the combination of references).

With regard to claim 13,
	As discussed in claim 12, Tokuda and Cooper teach all the limitations therein.
Tokuda further teaches
the information handling system of claim 12 wherein the processors perform additional actions comprising: 
computing a maximum a posteriori probability from the plurality of a posteriori classification probabilities by applying an exponential function to the plurality of a posteriori classification probabilities ([0053], equation (3); [0056], equation (4); [0059], equation (5): compute the plurality of a posteriori classification probabilities, wherein equation (3) and equation (4) apply an exponential function. [0081]: the last row P(DI|x) in Table 6 contains four Bayesian posteriori probabilities each for kI=kE=1 and kI=kE=3, and a maximum a posteriori probability 0.064959115 is shown in the column kI=kE=1 and N-C2); and 
creating the inferred classifier based on the computed maximum a posteriori probability (Fig. 2, step 220; [0062]: select the cluster having a largest P(DI|x) as the candidate cluster, wherein selecting a candidate cluster corresponds to “creating the inferred classifier”).

With regard to claim 17,
	As discussed in claim 15, Tokuda teaches all the limitations therein.
Tokuda further teaches
the computer program product of claim 15 wherein the information handling system performs further actions comprising:
determining a set of unique terms included in the unlabeled document ([0051]; [0013]-[0017]: the differential document vector that captures the differences in word usage between the document and a cluster's centroid vector indicates the unlabeled document shares the same set of unique terms as the preclassified documents T1-T8); 
computing a set of word frequencies of the set of unique terms in the unlabeled document ([0075]: the footnote of Table 2 shows the document vector for the new document N that includes word frequencies for each of the unique terms shown in the matrix for the preclassified documents T1-T8); 
computing a first one of the at least one weighting factor that normalizes the set of word frequencies of the set of unique terms ([0075]: the footnote of Table 2 shows a normalized form of the document vector for the new document N, wherein 0.0577350269 is an example of “a first one of the at least one weighting factor”); 
Tokuda does not explicitly further teach
computing a second one of the at least one weighting factor by applying a term frequency over the normalized set of word frequencies to compute a set of inverse term frequencies of the normalized set of word frequencies.
Cooper teaches
computing a second one of the at least one weighting factor by applying a term frequency over the normalized set of word frequencies to compute a set of inverse term frequencies of the normalized set of word frequencies ([0036]-[0039]: in a variant TF-IDF, measure term frequency as the frequency of appearance of terms within a given category of documents and the document frequency component as the frequency of the same term throughout all documents of every category to compute an inverse term frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuda to incorporate the teachings of Cooper to compute as a second one of the at least one weighting factor a set of inverse term frequencies of the normalized set of word frequencies. Doing so would apply TFIDF to an entire category instead of an individual document to in general supply terms of importance for that category. These terms can be used as labels for the category, describing as they do important aspects of the category, which differentiate it from the corpus of documents as a whole as taught by Cooper ([0039]).

With regard to claim 18,
	As discussed in claim 17, Tokuda and Cooper teach all the limitations therein.
Cooper further teaches
the computer program product of claim 17 wherein the information handling system performs further actions comprising: 
computing a third one of the at least one weighting factor by multiplying the set of inverse term frequencies by an inverse document frequency corresponding to a partitioned set of labeled documents included in the set of labeled documents of each one of a set of available classes ([0015]; [0040]-[0042]: a variant of TFIDF selects labels for categories based upon author frequency-inverse document frequency criteria and creates clusters within each category based upon the labels, wherein "multiplying" is inherently taught by the fact that it is a variant of TFIDF because TFIDF multiplies IDF to TF to normalize term frequencies, clusters corresponds to “a partitioned set of labeled documents”, and categories corresponds to “a set of available classes”); and 
computing a fourth one of the at least one weighting factor based on an inverse document frequency transformation corresponding to the set of labeled documents ([0043]-[0048]: when the variant TFIDF is applied within the context of document categories recursively so as to create a hierarchy of document clusters, the above discussed inverse document frequency changes radically at every repeat, wherein the changes correspond to “transformation”. In the alternative, calculating the logarithm of an inverse document frequency that is being widely used in calculating TFIDF reads on “transformation” as well).

With regard to claim 19,
	As discussed in claim 18, Tokuda and Cooper teach all the limitations therein.
Tokuda further teaches
the computer program product of claim 18 wherein the information handling system performs further actions comprising: 
computing a plurality of a posteriori classification probabilities based on the first weighting factor, the second weighting factor, the third weighting factor, and the fourth weighting factor, wherein each one of the plurality of a posteriori classification probabilities corresponds to one of a plurality of probabilities that the unlabeled document belongs to a corresponding one of a plurality of classes ([0081]: rows P(x|DI), P(x|DE), and P(DI|x) in Table 6 show “a plurality of a posteriori classification probabilities”, wherein each probability corresponds to a likelihood that the new document N belongs to a corresponding cluster. For example, the last row P(DI|x) contains four Bayesian posteriori probabilities each for kI=kE=1 and kI=kE=3, and the probability that the new document N belongs to cluster C2 is 0.064959115 as shown in the column kI=kE=1 and N-C2. As the posteriori probabilities have all been calculated based on normalized term frequencies, and the four weighting factors that are used to normalize term frequencies are taught by the combination of Tokuda and Cooper, all the limitations are taught by the combination of references).

With regard to claim 20,
	As discussed in claim 19, Tokuda and Cooper teach all the limitations therein.
Tokuda further teaches
the computer program product of claim 19 wherein the information handling system performs further actions comprising: 
computing a maximum a posteriori probability from the plurality of a posteriori classification probabilities by applying an exponential function to the plurality of a posteriori classification probabilities ([0053], equation (3); [0056], equation (4); [0059], equation (5): compute the plurality of a posteriori classification probabilities, wherein equation (3) and equation (4) apply an exponential function. [0081]: the last row P(DI|x) in Table 6 contains four Bayesian posteriori probabilities each for kI=kE=1 and kI=kE=3, and a maximum a posteriori probability 0.064959115 is shown in the column kI=kE=1 and N-C2); and 
creating the inferred classifier based on the computed maximum a posteriori probability (Fig. 2, step 220; [0062]: select the cluster having a largest P(DI|x) as the candidate cluster, wherein selecting a candidate cluster corresponds to “creating the inferred classifier”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168